Citation Nr: 0212615	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
entitlement to service connection for a low back disability 
has been presented.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1965.

In January 1986, the RO issued a rating action which denied 
entitlement to service connection for a low back disability.  
The veteran was informed of this denial on January 13, 1986.  
He never responded to this notice and that decision became 
final.  38 U.S.C.A. § 7105 (West 1991).

This appeal arose from an April 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which had found that the veteran 
had not submitted a well grounded claim for service 
connection.  In October 2000, this case was remanded by the 
Board of Veterans Appeals (Board) so that this case could be 
considered under the laws and regulations governing the 
reopening of previously denied claims.  The veteran was 
informed through January 2001 and March 2002 supplemental 
statements of the case of the denial of his request to reopen 
his claim for service connection for a low back disability.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in January 1986.

2.  Evidence submitted since the January 1986 denial is not 
relevant to or probative of the question of whether the 
veteran developed a chronic back disability in service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a low back disability has not been submitted.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 
(2001)).  These amendments altered the definition of what 
constitutes "new and material" evidence, see 38 C.F.R. 
§ 3.156(a) (2001), as well as redefining the application of 
the duty to assist, see 38 C.F.R. § 3.159(c) (2001), and 
finding that medical examinations and opinions are required 
only after new and material evidence has been presented, see 
38 C.F.R. § 3.159(c)(4)(iii) (2001).  However, these 
amendments are only effective prospectively for claims filed 
on or after August 29, 2001.  Therefore, since this 
appellant's claim was filed in March 1999, the definition of 
"new and material" evidence effective at that time will be 
used.

With regard to the notice and duty to assist provisions of 
VCAA, the record shows that the RO has sent the veteran a 
statement of the case and a supplemental statement of the 
case, which included references to the applicable laws and 
regulations and and explanations of the application of the 
laws and regulations to the facts of the veteran's case.  In 
addition, in March 2001, the RO sent the veteran a letter 
explaining the provisions of VCAA, including a description of 
the ways in which VA could assist him in obtaining evidence 
and information to substantiate the claim.  As a result of 
the developemnt undertaken in this case, the veteran has been 
made aware of the evidence and information needed to 
substantiate his claim and of VA's role in assisting in the 
development of the claim.  There is no reasonable possibility 
that further assistance from VA would aid in substantiating 
the claim.  For these reasons, further development to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001) is not necessary.

The applicable criteria stated that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (which declared invalid that portion of 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) which had 
interpreted 38 C.F.R. § 3.156(a) as requiring a claimant to 
show 'a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.').

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence which was of record at the time that the RO 
considered this claim in January 1986 will be briefly 
reviewed.  The veteran's service medical records included his 
entrance examination report of October 1961.  This noted that 
he had had a cyst removed from the low back; however, his 
musculoskeletal system was noted to be normal and he made no 
complaints about back pain.  On December 20, 1961, he noted 
that he had had some lumbosacral back pain since the removal 
of the cyst the year before.  On May 31, 1962, he reported 
pain in the lower back of three days duration.  He described 
no history of trauma or heavy lifting.  The examination noted 
sacroiliac strain.  The impression was sacroiliac strain.  On 
March 13, 1964, he was seen with complaints of low back pain 
of 48 hours duration, ever since bending over.  He had pain 
over the left side of the mid-low back which radiated into 
the left buttock.  This pain was worse when sitting or 
bending.  He had full range of motion, although flexion 
increased his pain.  The examination noted mild spasm.  The 
impression was back strain.  According to the report of an x-
ray dated in March 1964, the veteran's lumbosacral spine was 
normal.  At the time of his August 1965 separation 
examination, he offered no complaints about his back and the 
examination of his musculoskeletal system was negative.

In September 1985, the veteran's private physician, R.D.M., 
submitted a statement which noted that he had treated the 
veteran for mostly minor illnesses since 1965.  His only 
major illness was a ruptured intervertebral lumbar disc.  He 
had been referred to a neurosurgeon, who conducted surgery in 
1973, 1976 and in September 1983.  He had had considerable 
difficulty between 1978 and 1983; however, he was pain-free 
the last time that he had been seen in February 1985.

In January 1986, the RO issued a denial of service 
connection, finding that the complaints the veteran made in 
service were acute and transitory and that he had presented 
no evidence of chronicity of symptomatology between his 
discharge in 1965 and 1973.

Following the January 1986 denial, the veteran submitted 
private treatment records.  He was seen on December 7, 1982 
for complaints of recent low back pain with right leg pain.  
It was noted that he had been treated for disc problems in 
1974 and 1976.  In January 1983, he underwent a myelogram, at 
which time it was noted that his last back surgery had been 
performed in 1976.  He was then readmitted between September 
and October 1983, at which time it was commented that he had 
first experienced right sciatic pain in 1974.  During this 
hospitalization, he underwent a bilateral L4-5 extensive 
decompressive laminectomy plus excision of some epidural 
fibrosis plus excision of underlying ruptured disc with 
foramen decompression at L5-S1, bilaterally.  In November 
1983, the final diagnosis was low back and right leg pain, 
probably musculoskeletal in origin.

The veteran submitted correspondence in March 2001, in which 
he indicated that he had treatment in the late 1960's for his 
back.  However, he stated that these physicians were retired 
and he had been unable to locate any additional records.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record had noted that the veteran had been 
treated for complaints of back pain that had resolved by his 
discharge from service in 1965.  He was not seen again for 
complaints of back trouble until 1974.  He had presented no 
evidence of a relationship between the complaints in service 
and the treatment for disc complaints beginning in 1974, nor 
had he presented any evidence of continuity of symptomatology 
between 1965 and 1974.  The additional evidence shows nothing 
new.  The treatment reports that were added to the record 
show his treatment for disc complaints and back pain that was 
indicated to have begun in 1974.  This evidence contained no 
new information that would support the veteran's argument 
that he has a chronic low back disorder that is related to 
the acute complaints noted in service.  As noted the veteran 
was given the opportunity to provide such information (see 
the letter sent to the veteran and his representative in 
March 2001), but he noted that he had been unable to locate 
any more records.  While the veteran has expressed his belief 
that he has a chronic low back disability related to his 
service, he is not competent, as a layperson, to render an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a low back disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the benefit sought on appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

